RECEIVED

Anna Maria Riezinger, Fiduciary

/o The Living Law Firm

1336 Staubbach Circle MAY 03 2019

anchorage, Haske : CLERK, U.S. DISTRICT COURT
ANCHORAGE, A.K.

In the United States District Court for Alaska

ene trata np adi

Anna Maria Riezinger, Lawful Fiduciary

Wisconsin a-Lewhul staiCA  nebrcar )
Anna Maria Riezinger, Lawful Person )
Jane-Dee-towter Person? twchure )

) Civil Action No.

 

Plaintiffs )
v. )
WILLIAM P BARR, US ATTORNEY GENERAL, et alia. )

CHARLES RETTIG, IRS COMMISSIONER, et alia.

 

 

DEFENDANTS

 

Page 1 of 15

Case 3:19-cv-00127-TMB Document1 Filed 05/03/19 Page 1 of 15
Anna Maria Riezinger, Fiduciary
c/o The Living Law Firm

1336 Staubbach Circle
Anchorage, Alaska
Non-domestic

Purpose:

The Plaintiffs bring action to receive back property belonging to them which is in the possession
of the United States Attorney General, who has inherited the Office of the Alien Property
Custodian, as well as to collect our assets from the Municipal Officers of Agencies and
Departments and Corporations holding charters under our Delegated Authority; we bring this
action under the Common Law of Admiralty (Article Ill) inclusive of the Special Admiralty Rules of
the Federal Rules of Civil Procedure, and bring this action for specific performance by Officers of

the United States as one requiring arbitration and equity.

Jurisdiction:
Jurisdiction of the United States District Court for Alaska: Title 28 Section 1333 (1) (2) gave the

United States original jurisdiction —- "exclusive of the States" --- for all actions in admiralty
maritime jurisdiction granted under the Saving to Suitor's Clause, Article 3, Section 2, of The
Constitution for the united States of America and under the same provisions of The Constitution
of the United States of America, which gives the District Courts of the United States judicial power
in all cases of international admiralty and maritime jurisdiction and also allows access to Maritime
Common Law and Equity in one combined Civil Jurisdiction under the Federal Rules of Civil
Procedure. This arrangement was most recently amended in May of 1949 when then-district
Courts of the United States were renamed and duties transferred to the United States District

Courts.

Page 2 of 15

Case 3:19-cv-00127-TMB Document1 Filed 05/03/19 Page 2 of 15
Anna Maria Riezinger, Fiduciary
c/o The Living Law Firm

1336 Staubbach Circle
Anchorage, Alaska
Non-domestic

Identity of Plaintiffs and Defendants:

Defendant WILLIAM P BARR is a Municipal Officer of the Civil Government of the United States
occupying the Office of the United States Attorney General; he has inherited the responsibilities
of the Alien Property Custodian as a Successor and in that capacity is responsible for
administration of property seized by the United States Army, by the Department of War, by the
Department of Defense and by the DEPARTMENT OF DEFENSE. WILLIAM P BARR owes the
Plaintiffs Specific Performance under The Constitution of the United States, and as United States
Attorney General owes the Plaintiffs Specific Performance under The Constitution of the United
States of America, and both of these Constitutions are dependent upon the Original Equity
Contract known as The Constitution for the united States of America, which is owed to the
unincorporated States of America and to the People occupying the land jurisdiction of each
sovereign State and to their Federation of States doing business as The United States of America

since September 9, 1776.

All other OFFICERS of US CORPORATIONS and USA CORPORATIONS, all other OFFICERS
of AGENCIES and SUBCONTRACTORS as represented in type and kind by the DEFENDANTS
WILLIAM P BARR and CHARLES RETTIG and as represented by JOHN DOE and JANE DOE
operating as LEGAL PERSONS on our shores owe similar duty to the land jurisdiction States and
People under the same international trilateral treaties and commercial service contracts as
WILLIAM P BARR and CHARLES RETTIG. All DEFENDANTS both NAMED and UNNAMED are
under obligation to perform and to provide relief under Municipal Law adopting the sole relief and

remedy of Title 50, Appendix 7, (c) and (e); the DEFENDANTS are also under obligation while

Page 3 of 15

Case 3:19-cv-00127-TMB Document1 Filed 05/03/19 Page 3 of 15
Anna Maria Riezinger, Fiduciary
c/o The Living Law Firm

1336 Staubbach Circle
Anchorage, Alaska
Non-domestic

operating in our Territories to abide by the Territorial Code which also provides for remedy and

relief.

Anna Maria Riezinger, Fiduciary for The United States of America, has declared status as a Foreign
Sovereign and as an American State National known to be a Wisconsinite, and has published
Notice of the same on the Public Record of the State of Alaska for the Notice of the United States
District Court for Alaska as a courtesy for Government Employees. Her Office may be contacted

via: The Living Law Firm, c/o 1336 Staubbach Circle, Anchorage, Alaska 99508.

All Plaintiffs exist naturally apart from the United States and populate a separate and complete
jurisdiction as Lawful Persons. Plaintiffs’ proven and recorded provenance on the land and soil
jurisdiction of the unincorporated States and the existence of the Plaintiff Federation of the
States pre-dates The American Civil War. These Plaintiffs were never Combatants in The
American Civil War and have suffered Protective Custody and Occupation by their own Armed
Forces ever since. These Plaintiffs and Lawful Persons, are owed all courtesies and protections
by both the Territorial and Municipal Governments of the United States. They are owed the
provisions and protections of The Geneva Convention Protocols of 1949, and the provisions and

protections of the respective Constitutions and Statehood Compacts.

The referenced property of the Plaintiffs was seized upon by the United States Army during The

American Civil War and thereafter by undisclosed processes of confiscation, entitlement,

Page 4o0f 15

Case 3:19-cv-00127-TMB Document1 Filed 05/03/19 Page 4 of 15
Anna Maria Riezinger, Fiduciary

c/o The Living Law Firm

1336 Staubbach Circle

Anchorage, Alaska

Non-domestic

enfranchisement, and registration under force; all such property including intellectual property
belonging to these Plaintiffs which has been conscripted, confiscated, entrusted without their
knowledge or consent, leased, subcontracted, used as collateral, and otherwise seized-upon

under false presumptions is owed equitable return, and the Plaintiffs are owed remedy, and

relief.

The Plaintiff Federation of States and its member States and People, including Wisconsin and the
Lawful Person of Anna Riezinger, were not involved in The American Civil War, which was a
mercenary conflict on our shores a hundred and fifty years ago; there is no reason to persist in
any legal presumption otherwise. Plaintiff's property assets and heirlooms both public and
private have been seized upon and held in trust by the United States Army in our employment
and these actions were undertaken in our behalf. Our property assets were later held by the
Office of the Alien Property Custodian, and are now held by the Office of the United States
Attorney General and specifically by WILLIAM P BARR, and the various Municipal GOVERNORS
and STATE ATTORNEY GENERALS. WILLIAM P BARR’s address is: 950 Pennsylvania Avenue NW,

Washington, DC 20530-0001.

The DEFENDANT, CHARLES RETTIG, IRS COMMISSIONER, is similarly a Municipal Officer of the
United States, and he is similarly in receipt of property assets belonging to the Plaintiffs, the

States and People, that are being collected, utilized, and held under false pretenses. The Plaintiffs

Page 5 of 15

Case 3:19-cv-00127-TMB Document 1 Filed 05/03/19 Page 5 of 15
Anna Maria Riezinger, Fiduciary

c/o The Living Law Firm

1336 Staubbach Circle

Anchorage, Alaska

Non-domestic

are owed the return of their credit and upon their simple request, are also owed Mutual Offset

Credit Exchange, which has not been made available to them. CHARLES RETTIG’S address is: 1111

Constitution Avenue NW, Washington, DC 20224-0002.

The DEFENDANTS have generally and willfully ignored the actual ownership interest of the States
and of The United States of America and of the People who are owed the soil and land jurisdiction
of these States and have further proposed to ignore the status of the Plaintiffs as Priority
Creditors and Protected Persons under the Federal Constitutions and the Geneva Convention
Protocols of 1949 and have also generally refused to recognize the reversionary trust interests of
American State Nationals and failed to honor the remedies available under international law and

which are required under the auspices of our Territorial Government.

General Statement of Issues for Arbitration and Release in Equity:

Anna Maria Riezinger was born on the land and soil of Clark County, Wisconsin, to a Mother who
was born in 1920 on the land and soil of Albion County, Wisconsin, via home birth and as recorded
upon the records of Albion County, Wisconsin, and to a Father who was born in 1921, in Chicago,
Illinois. Her Lawful Person has provenance on record in Pennsylvania before The War of

independence and on record in Wisconsin well-prior to The American Civil War.

Page 6 of 15

Case 3:19-cv-00127-TMB Document 1 Filed 05/03/19 Page 6 of 15
Anna Maria Riezinger, Fiduciary

c/o The Living Law Firm

1336 Staubbach Circle

Anchorage, Alaska

Non-domestic

Anna Maria Riezinger’s birth was registered as that of a Legal Person belonging to the State of
Wisconsin, a mistake which the Mother recognized and corrected via Public Affidavit and
Testimony recorded upon the Jackson County, Wisconsin, Recorder’s Office, but not before a

Municipal PERSON was issued in the NAME of ANNA MARIA RIEZINGER and other mistakes owing

to false presumptions ensued.

Anna Maria Riezinger sought the explicit return of her rightful Name and Estate and the
recognition of her standing as a Wisconsin National from the United States Secretary of State and
she has received his Admission of the Facts. She seeks the return of her property, both public
and private, held by the DEFENDANTS who are to the best of the Plaintiffs knowledge and belief,
OFFICERS of the Municipal United States Government or otherwise CITIZENS OF THE UNITED
STATES, occupying by Succession or Charter or Commercial Contract the respective Territorial
United States Government and Commercial Corporation Offices; all such DEFENDANTS are bound

to lawful purposes by the State and People of Wisconsin and by The United States of America.

All Territorial Offices and Municipal OFFICERS in Possession of property assets both public and
private belonging to Anna Maria Riezinger, Wisconsin, the other geographically-defined States,
The United States of America, and all the other Lawful Persons similarly affected, are presumed
to be acting in a Position of Trust established by the Preamble of The Constitution for the united

States of America, and the dependent Territorial and Municipal Constitutions, and the various

Page 7 of 15

Case 3:19-cv-00127-TMB Document1 Filed 05/03/19 Page 7 of 15
Anna Maria Riezinger, Fiduciary

c/o The Living Law Firm

1336 Staubbach Circle

Anchorage, Alaska

Non-domestic

Statehood Compacts with respect to the Plaintiffs. Plaintiffs are owed protection from inland
piracy by their own Armed Forces under contract, are not subject to the Law of Prizes, and take
exception to any continued effort to mistake them and their actual geographically-defined States
for inchoate Confederate States. We wish the State Land Trusts returned to us and to our control
as the Lawful Heirs and Parties known as Progeny and as Lawful Successors to the Constitutions

including the Territorial and Municipal Constitutions; we have returned from any purported

absence.

The United States of America is the original Constitutor and Delegator of all Delegated Powers
entrusted to the States of America, to the United States and to the United States of America via
the Constitutions. In so much as any of these Subcontractors are now or have ever been
incapacitated by bankruptcy or by any other condition resulting in their inability to perform their
duties, the Delegated Powers return by Operation of Law to the Delegator: The United States of
America, and the singular compact States and People. How the Reconstruction of the States of
America--- inchoate Confederate States of States --- has ever been mistaken as a reconstruction
of our States is beyond credible benefit of the doubt; however, we observe that any such mistake
has now been corrected, and any entity under constitutional contract and treaty owed to The

United States of America is under demand to perform in the PERSONS of their OFFICERS.

Page 8 of 15

Case 3:19-cv-00127-TMB Document1 Filed 05/03/19 Page 8 of 15
Anna Maria Riezinger, Fiduciary

c/o The Living Law Firm

1336 Staubbach Circle

Anchorage, Alaska

Non-domestic

We have tried to resolve this matter privately and now bring it forward for the Public Record of
the United States District Court for Alaska, seeking Arbitration and Equity including the return of
our property assets both public and private, and the Honor due our constitutional agreements
under the Common Law of Admiralty as stipulated and with Judicial Notice Without Prejudice to

the Court of the Federal provisions that apply to an action for such Specific Performance by the

DEFENDANTS operating in Territorial Jurisdiction:

Notice that explicit provision has been made for this action by the United States Congress which
includes: (1) “the sole remedy and relief’ provided by Title 50 Appendix 7 (c) and (e) for
“persons”; and (2) the June 18, 1934 Amendment to the Trading with the Enemy Act waiving all
normal statutes of limitation with respect to claims against “war profits’, and (3) the 1934
Bankruptcy Act and (4) The Bills of Lading Act, Title 49, U.S.C.A. Chapter 147, Section 14706, as
originally enacted, and (5) the Suits in Admiralty Act 46 U.S.C.A., Appendix Sections 741-752 as
originally enacted, and (6) The Admiralty Extension Act 46 U.S.C.A., Section 740, and (7) The
Public Vessels Act, 46 U.S.C.A., Appendix Sections 781-790, as originally enacted, and (8) The
Foreign Sovereign Immunities Act, Title 28, Sections 1602-1611 as originally enacted, and (9) The
False Claims Act, Title 31, U.S.C.A., Section 3729 (a) (7) as originally enacted and (10) The Lanham
Act of Title 15, Section 1125(a) and (11) the Admiralty, Maritime, and Prize Cases, Title 28, Section

1331 (1) (2) and (12) the Special Maritime and Territorial Jurisdiction of the United States, Title

Page 9 of 15

Case 3:19-cv-00127-TMB Document1 Filed 05/03/19 Page 9 of 15
Anna Maria Riezinger, Fiduciary
c/o The Living Law Firm

1336 Staubbach Circle
Anchorage, Alaska
Non-domestic

18, Section 7(1), (3), and (B) and (13) The Postal Accountability and Enhancement Act of Title 39,

Sections 1-908 and 3621-3591, as originally enacted, are indicative but not exhaustive recitations.

Please Notice that the American States and People have never been Enemies declared or
otherwise subject to the Trading With the Enemy Act and that such presumptions have been mis-

applied with respect to us, owing to confusion of the actual States with Confederate States.

For the Court’s convenience only:

Reference (1) above and all successive legislation:

TRADING WITH THE ENEMY ACT OF 1917 ACT OCT. 6, 1917, CH. 106, 40 STAT. 411 [Page 19] TITLE
50, APPENDIX—WAR AND NATIONAL DEFENSE:

Section 7 (c) -- The sole relief and remedy of any person having any claim to any money or other
property heretofore or hereafter conveyed, transferred, § 8 assigned, delivered, or paid over to
the Alien Property Custodian, [now the United States Attorney General] or required so to be, or
seized by him shall be that provided by the terms of this Act [said sections], and in the event of
sale or other disposition of such property by the Alien Property Custodian, shall be limited to and
enforced against the net proceeds received therefrom and held by the Alien Property Custodian
or by the Treasurer of the United States.

Reference (2) above:

"AN ACT To amend section 24 of the Trading with the Enemy Act, as amended. Be it enacted by
the Senate and House of Representatives of the United States of America in Congress assembled,
That section 24 (b) of the Trading with the Enemy Act, as amended by the Settlement of War
Claims Act of 1928, approved March 10, 1928, is amended by adding at the end thereof the
following: “Notwithstanding the expiration of any period of limitation provided by law, credit or
refund of any income, war-profits, or excess-profits tax erroneously or illegally assessed or
collected may be made or allowed if claim therefore was filed with the Commissioner of Internal

Page 10 of 15

Case 3:19-cv-00127-TMB Document 1 Filed 05/03/19 Page 10 of 15
Anna Maria Riezinger, Fiduciary
c/o The Living Law Firm

1336 Staubbach Circle
Anchorage, Alaska
Non-domestic

Revenue by the Alien Property Custodian on or before February 15, 1933." Approved, June 18,
1934 | Public, No. 374.] Trading with the Enemy Act, amended. Vol. 42, p. 1516; Vol. 4, p. 277.
Credit or refund of any income, or war profits, erroneously assessed and collected, authorized.

Plaintiff's property assets for which they seek recovery in equity are being held as “war profits”

obtained before 1934 and are otherwise being mis-characterized as “abandoned property”.

Plaintiffs invoke the United States District Court for Alaska to act in Equity and to compel the
specific performance of WILLIAM P BARR to return all rights, titles and interests in our private
and public property including our Good Names, our intellectual property assets, our purloined
copyrights and trademarks, our land and soil assets, the various State and Municipal Trusts, our
patents, our gold, our silver, our credit, and all other actual assets rightfully belonging to the

Plaintiffs in their varied capacities.

Upon the release and return of all rights, titles and interests related to the property assets of the
States and of the People and of the Federation of States doing business as The United States of
America [Unincorporated], WILLIAM P BARR is relieved and released of all duty assumed by or
assigned to his ACCOUNT as the inheritor of the duties of the Office of the Alien Property
Custodian with respect to those American State assets which have been held by our Public
Servants since the end of the hostilities provoked by the American Civil War. Similarly, upon our

receipt of all credit and interest owed to Americans who have been misidentified as United States

Page 11 of 15

Case 3:19-cv-00127-TMB Document 1 Filed 05/03/19 Page 11 of 15
Anna Maria Riezinger, Fiduciary
c/o The Living Law Firm

1336 Staubbach Circle
Anchorage, Alaska
Non-domestic

Citizens or Citizens of the United States and unconscionably taxed as a result, CHARLES RETTIG

stands relieved.

The additional OFFICERS and CORPORATIONS made subject to this Arbitration as LEGAL PERSONS
are identified as DEBTORS by Anna Maria Riezinger acting in her capacity as Fiduciary for The
United States of America and in some cases acting in her capacity as a Lawful Person and Priority
Creditor acting in her own behalf. These cured claims and liens stand upon the records of the
UCC Central Unit, Anchorage, Alaska, variously as Notices, Non-UCC Liens, and as Agricultural
Liens and are given Notice and Iteration upon the State of Alaska Recording District in Palmer,

Alaska, as needed.

This action does not preclude further contractual accommodation for administrative services
from the United States or the United States of America. It does prevent any claim of abeyance
of our lawful government and also prevents any claim of abandonment of our Lawful Persons,

our Sovereign States, or our Federation assets which may be made by foreign creditors.

Half of a billion American Silver Dollars, pre-1933, unquestionably belong to the Plaintiffs and are
still in circulation and still owed credit by the United States Treasury. Approximately $387 billion
dollars-worth of gold that was confiscated by the Franklin Delano Roosevelt Administration from

American State Nationals and used to secure the bankruptcy of the United States of America, Inc.

Page 12 of 15

Case 3:19-cv-00127-TMB Document 1 Filed 05/03/19 Page 12 of 15
Anna Maria Riezinger, Fiduciary
c/o The Living Law Firm

1336 Staubbach Circle
Anchorage, Alaska
Non-domestic

was released after that bankruptcy ended in November of 1999 and was improperly claimed as
abandoned funds by the World Bank and IBRD. These are also assets owed to the American
States and People that should be secured and returned to them by those Municipal OFFICERS

and Territorial Authorities responsible, if Good Faith and Honor is to be maintained.

The Amount in Controversy: exceeds $75,000, not counting interest or court costs.

Declaration of Good Faith:

To the best of our knowledge and belief, we have made Good Faith effort to honor any and all
obligations of our States and to diligently uphold our part of the constitutional agreements and
have taken prompt action to manage our affairs whenever we have been correctly informed
about their attendant circumstances. We have, for example, summoned the actual People of this
country to assembly the States, to address the issues left over from the Reconstruction Era and
to convene a Continental Congress to take care of land jurisdiction business that has been long-
delayed. We have informed our international and global Trustees. We have undertaken the
correction of Birth Records necessary. We have located the Great Seals owed to us. We have
exhaustively researched the history underlying this circumstance and our claims. We have served
Notice and Due Process to these corporations, their leaders, their administrators and their

trustees.

Page 13 of 15

Case 3:19-cv-00127-TMB Document1 Filed 05/03/19 Page 13 of 15
Anna Maria Riezinger, Fiduciary
c/o The Living Law Firm

1336 Staubbach Circle
Anchorage, Alaska
Non-domestic

Relief Sought and Stipulations:

Specific performance of the constitutional contracts owed to The United States of America and

to the States and to the People of this country, including:

(A) Good Faith recognition of our separate political status and standing, (B) return of our assets
and our equity which has been confiscated and held under false pretenses by the DEFENDANTS,
(C) a general cessation of and reversal of false legal presumptions based on unconscionable
contracts with infants and undisclosed unpaid employment contracts with adults, (D) honest and
complete disclosure of all contracts offered to American Nationals and similar disclosure of all of
the solicitations sent by the Federal Government and its Subcontractors to American State
Nationals through the US Mail, (E) failing satisfaction, we request the liquidation of the offending
corporations and the distribution of their assets and the permanent barring of their officers from

receiving or utilizing corporate privileges again.

If for any reason the terms of the respective Constitutions and the service commitments related
to them cannot be honored, we seek severance and recognition of the fact that our Delegated
Powers have returned to the Delegator, The United States of America [Unincorporated], and to
the States and to the People of this country upon that eventuality and in that instance we request
arbitration of a peaceful and equitable settlement of these issues between Ourselves and our

erstwhile Service Providers.

Page 14 of 15

Case 3:19-cv-00127-TMB Document1 Filed 05/03/19 Page 14 of 15
Anna Maria Riezinger, Fiduciary
c/o The Living Law Firm

1336 Staubbach Circle
Anchorage, Alaska
Non-domestic

Administrative Declaration:

Weare in a condition of complete solvency and have bonded the arbitration; in signing below we
declare that to the best of our knowledge and belief that the United States District Court for
Alaska has pertinent jurisdiction and obligation to provide both arbitration and direct equity. We
have done nothing to harm anyone or anything in pursuit of the re-venue and lawful conversion
of our assets, both public and private. Our actions are supported by existing law and commercial
contracts and treaties including all three constitutions. The support for this action has been
extensively researched and either has or can have full evidentiary support upon a reasonable
amount of time being given for collection and organization of records. If our principle address or
contact information should change for any reason we assume the duty to fully inform the court
and keep current contact information on file with the Clerk’s Office throughout all discussions
and negotiations in the course of arbitration.

by: Anna Maria Rieznaev’

by: Anna Maria Riezinger, Lawful Person, All Rights Reserved.

s 4
By ° Air acao® een ee
By: Anna Maria Riezinger, Fiduciary, All Rights Reserved.

Page 15 of 15

Case 3:19-cv-00127-TMB Document1 Filed 05/03/19 Page 15 of 15
